o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date ----------------------- number release date conex-122313-10 uil the honorable bob inglis member u s house of representative sec_464 east main street suite spartanburg sc attention dear congressman inglis this letter responds to your inquiry dated date on behalf of your constituent -- ------------------------------ ---------------------asks whether the amount_of_deductions claimed for certain charitable_contributions must be reduced as quid pro quo contributions your constituent states that ----- is on the board_of an organization that is exempt from taxation under sec_501 of the internal_revenue_code the code this organization commissioned an artist to create a ----------------------------------------------------- as an artistic showpiece and to recognize large donors to the -------- donors who pledge a certain amount are recognized on ---------------------------------------------------------- the facts provided do not indicate whether donors may choose to keep the ------ but we assume that the ------ are intended to be ----------------------------------- your constituent asks whether recognition of the charitable_contributions of donors on the ------ is considered a quid pro quo exchange of property for goods or services i am pleased to provide you with the following information about deductibility of charitable_contributions taxpayers can take deductions for certain charitable_contributions made during the taxable_year a charitable_contribution is a gift to or for_the_use_of an organization described in sec_170 of the code to take a deduction a donor must have charitable intent 477_us_105 a conex-122313-10 charitable_contribution generally does not include any part of a payment that a taxpayer makes to a charitable_organization in consideration for goods or services revenue_ruling c b goods or services that have insubstantial value under the guidelines provided in revenue procedures 1990_1_cb_471 and 1992_1_cb_987 and any successor documents are disregarded under those revenue procedures benefits received in connection with a payment to a charity will be considered to have insubstantial fair_market_value if the payment occurs during a fund-raising campaign in which the charity informs patrons how much of their payment is a deductible contribution and either-- the payment is not more than percent of the payment or dollar_figure under current rules whichever is less a the fair_market_value of all of the benefits received in connection with b the payment is dollar_figure or more under current rules and the only benefits received in connection with the payment are token items such as bookmarks calendars key chains mugs posters tee shirts etc bearing the organization's name or logo the cost of all of the benefits received by a donor must be no more than dollar_figure revenue_procedure i r b or c the charity mails or otherwise distributes free unordered items to patrons with a request for a charitable_contribution and a statement that the patron may retain the item whether or not the patron makes a contribution and the cost of all the items is no more than dollar_figure revenue_procedure i r b if the donor does not receive or have a right to receive a benefit in connection with a payment to charity privileges such as being associated with or being known as a benefactor of an organization for example being memorialized on a plaque or similar commemorative item are not significant return benefits that have a monetary value therefore we do not consider these privileges as quid pro quo exchanges that disqualify full deductibility of a charitable_contribution see revrul_68_432 1968_2_cb_104 see also 490_us_680 court assumed that payments for memorial plaques were deductible conex-122313-10 i hope this information is helpful if you have any questions please call --------------------- or ---------------------- at -------------------- sincerely john p moriarty chief branch income_tax and accounting
